from respondent's military retirement benefit. On March 15, 2012, the
                district court dismissed the motion with prejudice on the basis that the
                court lost jurisdiction because neither party had resided in Nevada since
                October 2011. The court stated that the parties may seek the requested
                relief in the county of the state where they reside. This appeal followed.
                            In her civil proper person appeal statement, appellant
                contends that the district court improperly dismissed the entire divorce
                action, and erred in failing to acknowledge the omitted asset. Appellant
                further contends that the district court retained jurisdiction over the
                matter and that Nevada was the most convenient forum to resolve the
                issue. Appellant does not dispute that neither party resides in Nevada.
                            Initially, we take this opportunity to address appellant's
                concern that the district court's order improperly dismissed the entire
                divorce decree. Although the order refers to the "case" being dismissed
                with prejudice, it is clear that the court intended to dismiss appellant's
                motion, and did not vacate the divorce decree. Thus, the divorce decree
                remains in effect.
                            Further, having reviewed the record, we conclude that the
                district court properly dismissed the motion to divide the military pension.
                It appears that the military pension was an omitted asset under the
                divorce decree. In fact, in her motion, appellant asserted that the pension
                was an omitted asset and requested that respondent be ordered to execute
                a Qualified Domestic Relations Order to divide the pension under 10
                U.S.C. § 1408(c)(4) (2009). An omitted asset is subject to division by way
                of an independent action.   See Arnie v. Arnie, 106 Nev. 541, 796 P.2d 233
                (1990). A state court has jurisdiction to divide a military retirement
                benefit if the military spouse is domiciled in the state, is a resident of the

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                  state, or consents to the court's jurisdiction. See 10 U.S.C. § 1408(c)(4)
                  (2009). At the time the motion was filed, respondent no longer lived in
                  Nevada. Moreover, respondent's consent to the initial divorce proceeding
                  does not constitute consent to jurisdiction over the division of an omitted
                  asset in an independent action brought in Nevada. See Messner v.
                  District Court, 104 Nev. 759, 761, 766 P.2d 1320, 1321 (1988) (recognizing
                  that a Nevada court may not assert jurisdiction in an action to divide a
                  military benefit based on the military member's consent to jurisdiction in
                  a separate divorce proceeding). Thus, appellant's remedy is by way of an
                  independent action to divide the omitted asset in the state where
                  respondent resides. As the district court properly dismissed the motion
                  for lack of jurisdiction, we
                               ORDER the judgment of the district court AFFIRMED.




                                                                                          ,J
                                                             Hardesty


                                                             Pkok4
                                                             Parraguirre


                                                                Ckt
                                                             Cherry



                  cc:   Hon. Jennifer Elliott, District Judge, Family Court Division
                        Nancy Marie Schatz
                        Robert A. Schatz
                        Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A     •